Per Curiam
This action was brought to recover a balance and the defendants demanded a copy of the account as authorized by section 531 of the Code. An account is defined to be a detailed statement of the mutual demands in the nature of debit and credit between the parties arising out of contracts or some fiduciary relation. Bouvier Law Dictionary and cases cited.
The account furnished by the plaintiff is not a detailed statement such as is. contemplated by the definition just given; but is a statement of the debit side of the account only. It does not show that the balance assented to be due is correct even on the plaintiff’s theory If the plaintiff had given the debits and credits the accuracy of the balance stated would at once appear from their account, however it may be contested by the defendant in any subsequent investigation.
For these reasons we think that the order appealed from should be reversed, and that the plaintiff be required to furnish, in addition to the account already given, all the items of credit which affect the account in any way and all other: items necessary to make the account a perfect account of the transactions, between the parties.
Costs of appeal and disbursements to abide the event.